DETAILED ACTION
This Office Action is in response to amendments filed on Feb. 08, 2022.
Claims 1-2, 4-9, 11-16, and 18-20 have been amended.
Claims 1-20 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Mr. Yen-Kai Hseu (Reg. No. 78,571) on 04/27/2022 to place the claims in the condition for allowance.
In the claims filed on 02/08/2022, further amend as below:
(Currently Amended) A network device, comprising:
a processor;
a first process executing on [[a]]the processor that provides a functionality of the network device; and
a second process executing on the processor, the second process being distinct from the first process, that:
identifies an update associated with the first process, wherein the update comprises differential state information based, at least in part, on a state of the first
in response to identifying the update:
identifies a third process executing on the processor that is subscribed to the first process; and performs an action set to provide the third process with access to the update,
wherein the second process executing on the processor further:
obtains a state reconstruction request for the first process;
in response to obtaining the state reconstruction request:
identifies at least two updates associated with the first process;
identifies an ordering of the at least two updates; and
provides the at least two updates in an order specified by the ordering to at least a requesting entity.
2. (Cancelled)
8. (Currently Amended) A method, comprising:
identifying, by a second process executing on a processor, an update associated with a first process executing on the processor, wherein the first process provides a functionality of a network device and the second process is distinct from the first process, wherein the update comprises differential state information based, at least in part, on a state of the first process, wherein the state of the first process is stored in a data structure exclusively managed by the first process;
in response to identifying the update, by the second process:
identifying a third process executing on the processor that is subscribed to the first process; and
performing an action set to provide the third process with access to the update,
wherein the method further comprises, by the second process: 
obtaining a state reconstruction request for the first process;
in response to obtaining the state reconstruction request:
identifying at least two updates associated with the first process;
identifying an ordering of the at least two updates; and
providing the at least two updates in an order specified by the ordering to at least a requesting entity.

9. (Cancelled)
15. (Currently Amended) A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method, the method comprising:
identifying, by a second process executing on a processor, an update associated with a first process executing on the processor, wherein the first process provides a functionality of a network device and the second process is distinct from the first process, wherein the update comprises differential state information based, at least in part, on a state of the first
in response to identifying the update, by the second process:
identifying a third process executing on the processor that is subscribed to the first
performing an action set to provide the third process with access to the update,
wherein the method further comprises, by the second process: 
obtaining a state reconstruction request for the first process;
in response to obtaining the state reconstruction request:
identifying at least two updates associated with the first process;
identifying an ordering of the at least two updates; and
providing the at least two updates in an order specified by the ordering to at least a requesting entity.
16. (Cancelled)

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “in response to identifying the update: identifies a third process executing on the processor that is subscribed to the first process; and performs an action set to provide the third process with access to the update, wherein the second process executing on the processor further: obtains a state reconstruction request for the first process; in response to obtaining the state reconstruction request: identifies at least two updates associated with the first process; identifies an ordering of the at least two updates; and
provides the at least two updates in an order specified by the ordering to at least a requesting entity” as recited in independent claims 1, 8, and 15. Claims 3-7, 10-14,  and 17-20 are considered allowable by virtue of their dependence on allowable independent claims 1, 8, and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191